[Cite as Schaible v. Schaible, 2022-Ohio-4717.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




 ADAM SCHAIBLE,                                   :

        Appellant,                                :    CASE NO. CA2022-06-029

                                                  :            OPINION
     - vs -                                                    12/28/2022
                                                  :

 NATALIE SCHAIBLE,                                :

        Appellee.                                 :




              APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           DOMESTIC RELATIONS DIVISION
                             Case No. 2018 DRA 00893


Cathy R. Cook, for appellant.

Jordan M. Feldkamp, for appellee.



        S. POWELL, P.J.

        {¶ 1} Appellant, Adam Schaible, appeals the decision of the Clermont County Court

of Common Pleas, Domestic Relations Division, ordering him to turn over any ammunition

he might have had for the four firearms appellee, Natalie Slater fka Schaible, agreed to

purchase from him as part of their divorce. Adam also appeals the domestic relations
                                                                 Clermont CA2022-06-029

court's decision modifying the terms of his and Natalie's shared parenting plan in regard to

their respective holiday parenting time schedules to comport with the court's standard

holiday parenting time schedule. For the reasons outlined below, we affirm the trial court's

decision in part and reverse in part.

                              Facts and Procedural History

       {¶ 2} Adam and Natalie were married on September 5, 2010. There was one child

born issue of the marriage, a boy, "AJ," born on April 14, 2014. Adam filed a complaint for

divorce from Natalie on July 25, 2018. Adam and Natalie thereafter entered a shared

parenting plan for AJ that became effective as of August 17, 2020. The domestic relations

court issued a decree of shared parenting and a final decree of divorce approving and

incorporating that shared parenting plan on December 18, 2020. That shared parenting

plan set forth the following holiday parenting time schedule for Adam and Natalie:




       {¶ 3} On March 17, 2021, a hearing was held before a domestic relations court


                                            -2-
                                                                      Clermont CA2022-06-029

magistrate to address, among other things, Natalie's motion to modify the holiday parenting

time schedule. Adam and Natalie were the only two witnesses who testified at this hearing.

       {¶ 4} During a break in the proceedings, the parties reached an agreement for

Natalie to pay Adam $5,000 in exchange for the four "guns" or "firearms" that Adam had

previously provided to the Clermont County Sheriff's Office for safe keeping. There is no

dispute that the agreement read into the record by the magistrate did not make any mention

of whether Natalie would also receive any "ammunition" that Adam might have had for those

four firearms. Rather, the agreement read into the record merely stated:

              Okay, so let me make sure I've got this right. The guns listed
              on, listed on Exhibit 11, pages 22 and 23, the highlighted four,
              those are going to be released by the Clermont County Sheriff
              to Natalie. Natalie is going to pay Adam $5,000 within 30 days.
              And then she will retain possession and ownership of the guns?

To this, Natalie's counsel stated, "Correct," with Natalie herself responding, "Okay."

       {¶ 5} Following Adam's cross-examination, Natalie testified about what she

believed was in their son AJ's best interest regarding their respective holiday parenting time

schedules. This included Natalie testifying about the importance she and her family placed

on holidays like Easter, Memorial Day, Labor Day, and Halloween. This also included

Natalie testifying that under their current holiday parenting time schedule that Adam would

have AJ on Easter for back-to-back years, on Memorial Day and Labor Day for three

consecutive years, and on Halloween for four years straight. As it relates to Halloween

specifically, Natalie testified that their current parenting time schedule would result in her

"missing out" on a part of AJ's childhood and the "exciting time" that children have dressing

up prior to going out trick-or-treating. This is why, as Natalie testified, an alternating holiday

parenting time schedule would be better suited for her, Adam, and AJ, rather than the

"minimal" holiday parenting time schedule then in place.

       {¶ 6} On March 24, 2021, the magistrate issued a decision granting Natalie's motion

                                               -3-
                                                                   Clermont CA2022-06-029

to modify the holiday parenting time schedule to correspond with the domestic relations

court's standard holiday parenting time schedule. In so doing, the magistrate stated:

              Natalie requested that the Court order the Guideline Parenting
              Schedule for holiday parenting time. Natalie testified that under
              the current order, Adam will have Halloween, Memorial Day,
              and Labor Day through 2023. Adam testified that the holidays
              "even out" after 2024 and that he believes the current order is
              better for AJ. The Court finds that it is in AJ's best interest to
              see each parent on an alternating basis for holidays, and will
              institute the Court's Guideline Parenting Schedule for all
              holidays going forward.

       {¶ 7} This resulted in the magistrate imposing the following holiday parenting time

schedule:




       {¶ 8} The magistrate then stated in regard to the agreement Adam and Natalie had

reached concerning the four firearms Adam had previously provided to the Clermont County

Sheriff's Office for safe keeping:


                                             -4-
                                                                     Clermont CA2022-06-029

                 The parties came to an agreement during the hearing. The
                 parties agree that the Clermont County Sheriff's Office will
                 release the following four firearms – Smith and Wesson M&P
                 9mm pistol (longer barrel), CZ75 pistol, Remington 870
                 shotgun, and Benelli Supernova M4 shotgun – to [Natalie].
                 Natalie will pay Adam $5000 within 30 days of March 17, 2021.
                 Natalie will retain possession and ownership of the four firearms
                 listed above.

There is again no dispute that the magistrate's decision does not make any reference to

whether Natalie would also receive any "ammunition" that Adam might have had for those

four firearms.

       {¶ 9} On April 7, 2021, Natalie filed objections to the magistrate's decision. In her

objections, Natalie argued the magistrate erred by not explicitly ordering Adam to turn over

"all ammunition and items that are associated" with the four firearms she agreed to

purchase from him. Approximately two weeks later, on April 19, 2021, Adam filed his own

objections to the magistrate's decision. In his objections, Adam argued the magistrate erred

by modifying the holiday parenting time schedule to correspond with the domestic relations

court's standard holiday parenting time schedule. To support this objection, Adam argued

that "[n]othing has changed" since the domestic relations court adopted their shared

parenting plan that included their original holiday parenting time schedule. Adam also

argued that Natalie "produced no evidence" that it would be in AJ's best interest to alter that

schedule.

       {¶ 10} On June 2, 2022, the domestic relations court issued a decision on Adam's

and Natalie's objections. As part of that decision, the domestic relations court first noted its

decision to sustain Natalie's objection with respect to the ammunition and items associated

with the four firearms that Natalie had agreed to purchase from Adam. In so holding, the

domestic relations court stated:

                 With respect to the ammunition, the firearms were awarded to
                 [Natalie]. The Court considers the ammunition to be part and

                                                -5-
                                                                    Clermont CA2022-06-029

              parcel of the firearms. [Adam] is to turn over the ammunition to
              his attorney within two weeks of the filing of this document.
              [Adam's] counsel will transfer the ammunition to [Natalie's]
              counsel. Thus [Adam's] objection is overruled and [Natalie's]
              objection is sustained.

       {¶ 11} The domestic relations court then noted its decision to overrule Adam's

objection to the magistrate's decision modifying the parties' holiday parenting time schedule

to correspond with the court's standard holiday schedule. In so holding, the domestic

relations court stated:

              With regard to the objections to holiday and birthday time, the
              Court adopts the Magistrate's decision. In her eleven page
              decision, it is clear that the Magistrate carefully weighed the best
              interest of the child and attempted to craft an equitable decision.
              The Magistrate also included a specific item in her decision that
              explicitly told the parties that the case is a high conflict case
              "because of their own choices, and that it does not need to
              continue to be a high conflict case. The parties must be mindful
              that their decisions impact AJ first and foremost." This court will
              not sustain objections simply to add to the parties' parenting
              time disagreements when the Magistrate appropriately
              considered all issues. Accordingly the objections as to birthday
              and holiday time are overruled.

       {¶ 12} On June 22, 2022, Adam filed a notice of appeal from the domestic relations

court's decision. Adam's appeal was submitted to this court for decision on November 9,

2022. This appeal now properly before this court for decision, Adam has raised two

assignments of error for review.

       {¶ 13} Assignment of Error No. 1:

       {¶ 14} THE TRIAL COURT ERRED BY AWARDING DEFENDANT-APPELLEE THE

AMMUNITION FOR THE GUNS.

       {¶ 15} In his first assignment of error, Adam argues the domestic relations court

erred by ordering him to turn over to Natalie any "ammunition" he might have had in his

possession for the four firearms Natalie had agreed to purchase from him. This is because,

according to Adam, it was error for the domestic relations court to find any ammunition that

                                              -6-
                                                                             Clermont CA2022-06-029

he may have had for those firearms to be "part and parcel" to those firearms. We agree.

        {¶ 16} The agreement between Adam and Natalie referred only to the four

guns/firearms that Adam had previously provided to the Clermont County Sheriff's Office

for safe keeping. The agreement was therefore limited in two distinct manners. First, the

agreement was limited to "guns" or "firearms" without any mention of "ammunition."

Second, the agreement was limited to just those four firearms that Adam had previously

provided to the Clermont County Sheriff's Office. These limitations necessarily meant that

once Natalie paid Adam the agreed upon $5,000 that the Clermont County Sheriff's Office

would release the firearms in its possession to Natalie. Adam's and Natalie's agreement

would then be complete. The domestic relations court, however, required something more.

The domestic relations court also required Adam to turn over to Natalie any ammunition

that he might have had in his possession for those four firearms.

        {¶ 17} Given the plain language of Adam's and Natalie's agreement, ordering Adam

to turn over to Natalie any ammunition that he may have had in his possession for the

firearms Natalie agreed to purchase from him was error. It was also error for the domestic

relations court to find any ammunition that Adam may have had in his possession for those

firearms was "part and parcel" to those firearms. The terms "firearms" and "ammunition"

refer to very specific, and very different, things. This is evidenced by the definition of

"firearm" contained within the Ohio Revised Code.1 This is also evidenced by the fact that

it was the Clermont County Sheriff's Office that was in possession of the firearms, whereas

it was Adam who was supposedly in possession of the ammunition for those firearms. If

Adam's and Natalie's agreement was to also include any ammunition that Adam may have


1. R.C. 2923.11(B)(1) defines "firearm" to mean "any deadly weapon capable of expelling or propelling one
or more projectiles by the action of an explosive or combustible propellant." This includes an "unloaded"
firearm and "any firearm that is inoperable but that can readily be rendered operable." Therefore, given this
definition, a firearm is considered something wholly separate and apart from the ammunition, i.e., the
projectiles, that may be used in said firearm.
                                                    -7-
                                                                  Clermont CA2022-06-029

had in his possession for those firearms, that should have been specifically set forth within

their agreement. It was not. The domestic relations court cannot change the terms of

Adam's and Natalie's agreement, nor can the domestic relations court interpret the terms of

their agreement differently, when the terms of the agreement are otherwise unambiguous.

      {¶ 18} In so holding, we note that neither Natalie's counsel nor Natalie objected to

the agreement's wording when the magistrate read the terms of the agreement into the

record. Natalie's counsel instead stated, "Correct," with Natalie herself responding, "Okay."

For Natalie to now claim the terms of her and Adam's agreement was something other than

what was read into the record by the magistrate falls flat and seems, to this court, somewhat

disingenuous given the contentious nature of these proceedings. There should be no more

property disputes, however, given the express terms of Adam's and Natalie's final divorce

decree, which states that all personal property that was previously divided, and all other

untitled personal property, was awarded to the party in possession of that property. For

these reasons, Adam's first assignment of error has merit and is sustained.

      {¶ 19} Assignment of Error No. 2:

      {¶ 20} THE TRIAL COURT ERRED BY MODIFYING THE HOLIDAY SCHEDULE

FROM THAT ORDERED IN THE DECREE OF SHARED PARENTING TO THE COURT'S

STANDARD HOLIDAY SCHEDULE.

      {¶ 21} In his second assignment of error, Adam argues the domestic relations court

erred by modifying the terms of the shared parenting plan regarding holiday parenting time

to comport with the court's standard holiday parenting time schedule. We disagree.

      {¶ 22} Adam's and Natalie's original holiday parenting time schedule, which was set

forth within their shared parenting plan, was approved by the domestic relations court and

subsequently incorporated into both the shared parenting decree and final decree of

divorce. "When a parent seeks to modify the terms of the shared parenting plan, such as

                                             -8-
                                                                               Clermont CA2022-06-029

the case here, the best-interest standard in R.C. 3109.04(E)(2)(b) applies." Mack v. Mack,

12th Dist. Butler No. CA2018-09-179, 2019-Ohio-2379, ¶ 12. Pursuant to that statute, the

domestic relations court may modify the "terms" of a shared parenting plan "approved by

the court and incorporated by it into the shared parenting decree" upon the request of "one

or both of the parents under the decree" so long as "the court determines that the

modifications are in the best interest of the children."2

        {¶ 23} To determine what is in the best interest of a child, R.C. 3109.04(F)(1)

requires the domestic relations court to consider all relevant factors. Bristow v. Bristow,

12th Dist. Butler No. CA2009-05-139, 2010-Ohio-3469, ¶ 8. These factors include, but are

not limited to: (1) the wishes of the child's parents regarding the child's care; (2) the wishes

and concerns of the child, as expressed to the court; (3) the child's interaction and

interrelationship with the child's parents, siblings, and any other person who may

significantly affect the child's best interest; (4) the child's adjustment to the child's home,

school, and community; (5) the mental and physical health of all persons involved in the

situation; and (6) the parent more likely to honor and facilitate court-approved parenting

time rights or visitation and companionship rights. R.C. 3109.04(F)(a)-(f). The domestic

relations court's determination of what is in the best interest of a child will not be reversed

absent an abuse of discretion. McNeal v. Mahon, 12th Dist. Clermont No. CA2015-11-094,

2016-Ohio-5373, ¶ 20.

        {¶ 24} An abuse of discretion implies that the court's attitude was unreasonable,

arbitrary, or unconscionable. In re B.K., 12th Dist. Butler No. CA2010-12-324, 2011-Ohio-

4470, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219. Most cases in which an



2. The "terms" that may be modified by the domestic relations court under R.C. 3109.04(E)(2)(b) include the
parent with whom the child will be physically located during legal holidays, school holidays, and other days of
special importance. In re B.H.H., 12th Dist. Clermont No. CA2016-10-069, 2017-Ohio-8359, ¶ 22, citing Fisher
v. Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, ¶ 28.
                                                     -9-
                                                                  Clermont CA2022-06-029

abuse of discretion is asserted involve claims that the decision is unreasonable. Bonifield

v. Bonifield, 12th Dist. Butler No. CA2020-02-022, 2021-Ohio-95, ¶ 11. "A decision is

'unreasonable' when there is no sound reasoning process to support it." Vaughn v. Vaughn,

12th Dist. Warren No. CA2007-02-021, 2007-Ohio-6569, ¶ 12, citing AAAA Enterprises, Inc.

v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161 (1990).

"An arbitrary decision is one that lacks adequate determining principle and is not governed

by any fixed rules or standard." Campbell v. 1 Spring, LLC, 10th Dist. Franklin No. 19AP-

368, 2020-Ohio-3190, ¶ 9. And an unconscionable decision is one that affronts the sense

of justice, decency, or reasonableness. King v. King, 6th Dist. Wood No. WD-20-087, 2021-

Ohio-2970, ¶ 16.

      {¶ 25} As noted above, Adam argues the domestic relations court erred by finding it

was in AJ's best interest to modify the original holiday parenting time schedule to comport

with the court's standard holiday parenting time schedule. This court, however, can find no

abuse of discretion in the domestic relations court's decision. This is because the domestic

relations court's decision was not unreasonable, arbitrary, or unconscionable. Despite the

change requiring more exchanges to take place throughout the year, which the record

indicates could lead to AJ having more anxiety issues, the domestic relations court

nevertheless found it was in AJ's best interest for him see each of his parents on an

alternating basis for the various yearly holidays. The domestic relations court's standard

holiday parenting time schedule will provide AJ with that alternating schedule.         The

magistrate reached this decision after hearing testimony from both Adam and Natalie

regarding what they believed would be in AJ's best interest.

      {¶ 26} The domestic relations court affirmed and adopted the magistrate's decision

upon finding it "clear" that the magistrate had "carefully weighed the best interests of the

child" in attempting to "craft an equitable decision." This was not error as the record fully

                                            - 10 -
                                                                   Clermont CA2022-06-029

supports the domestic relations court's decision. This holds true even though neither the

magistrate nor the domestic relations court judge specifically listed and/or directly analyzed

the best interest factors set forth within R.C. 3109.04(F)(1) within either of their respective

decisions. See Krill v. Krill, 3d Dist. Defiance No. 4-13-15, 2014-Ohio-2577, ¶ 33 ("The trial

court was not required to list and analyze one-by-one R.C. 3109.04(F)(1)'s best-interest

factors. * * * Rather, it was required only to consider the relevant factors."). Therefore,

finding no merit to any of the arguments advanced by Adam herein in support of his second

assignment of error, Adam's second assignment of error lacks merit and is overruled.

       {¶ 27} The trial court's decision is reversed in part, and the requirement that Adam

turn over ammunition to Natalie is hereby vacated. The trial court's modification of the

holiday visitation schedule is affirmed.


       HENDRICKSON and BYRNE, J., concur.




                                             - 11 -